DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "closely matches" in claim 7 is a relative term which renders the claim indefinite.  The phrase "closely matches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction and/or clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,779,960. Although the claims at issue are all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bursac et al. (US Pub. No. 2009/0312842; hereinafter Bursac).
Bursac discloses the following regarding claim 1: a sterile graft plug kit for treating osteochondral defects in bone joint locations in a patient's body, comprising: one or more grafts (Figs. 1A-14C) configured to treat the osteochondral defects, the one or more grafts each comprising a cartilage layer coupled with a bone portion (para. 0044) that are comprised of materials suitable for implantation in the joint locations (paras. 0010, 0143, 0153-0162, 0166-0168); and a sterile instrument kit (para. 0191) comprising a multiplicity of instruments configured for implanting the one or more grafts into the patient's body (paras. 0191, 0220, 0228-0238).  
Bursac discloses the following regarding claim 7: the sterile graft plug kit of claim 1, wherein the cartilage layer is comprised of a material that closely matches existing cartilage at an implant location (Figs. 1A-14C, where the claim language is being interpreted to mean that the cartilage layer material has a shape that closely matches the surrounding, existing cartilage at the implant location).

Bursac discloses the following regarding claim 12: the sterile graft plug kit of claim 1, wherein the bone portion comprising any one of the one or more grafts is comprised of a monophasic material (paras. 0153-0162, 0166).
Bursac discloses the following regarding claim 13: the sterile graft plug kit of claim 1, wherein any one of the one or more grafts is of a xenograft variety that is harvested from a donor species and then grafted into the patient's joint (para. 0156-0157).
Bursac discloses the following regarding claim 14: the sterile graft plug kit of claim 13, wherein the any one of the one or more grafts is comprised of one or more of collagen, bone, and cartilage that is bovine or porcine in origin (paras. 0153-0162, 0166-0168).
Bursac discloses the following regarding claim 15: the sterile graft plug kit of claim 13, wherein the any one of the one or more grafts are harvested as one-piece components from a suitable cartilage/bone joint location in a donor animal (paras. 0153-0162, 0166-0168), such that the cartilage layer is affixed to the bone portion and is suitable for implantation in the joint to be treated (Figs. 1A-14C; para. 0044).
Bursac discloses the following regarding claim 16: the sterile graft plug kit of claim 1, wherein any one of the one or more grafts is of an allograft variety that is harvested from a bone joint location in a cadaver (paras. 0153-0162, 0166-0168, 0205), such that the cartilage layer comprises a thickness that substantially matches the thickness of existing cartilage at an implant location (Figs. 1A-14A). Please note that the method of forming a device is not considered 
Bursac discloses the following regarding claim 17: the sterile graft plug kit of claim 1, wherein the one or more grafts comprise diameters and lengths that depend upon the particular bone joints into which the one or more grafts are to be implanted, the diameters and lengths being configured to correlate with one another and ranging from relatively small to relatively large (paras. 0015 0047-0048, 0155, 0161).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac in view of Walthall et al. (US Pub. No. 2009/0054906; hereinafter Walthall).
Bursac discloses the limitations of the claimed invention, as described above. It further recites the instruments comprising a graft inserter (paras. 0191, 0235), a reamer (1806), and a size gauge (para. 0220). However, it does not teach using a guidewire, and the details of the graft inserter device. Walthall teaches a kit for inserting an osteochondral implant plug that uses a guidewire to direct the implant to the desired implant site (paras. 0011, 0033). Walthall further teaches a graft inserter (10) comprising an elongate member (16) having a distal graft retainer (26) and a proximal applicator (24), the distal graft retainer comprising an opening (34) configured to receive and hold the graft (paras. 0030-0031), the proximal applicator being in mechanical communication with the distal graft retainer by way of an interior channel (central .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac in view of Walthall, further in view of Klinger et al. (US Pub. No. 2014/0316531; hereinafter Klinger).
Regarding claim 4, Bursac, as modified by Walthall, teaches the limitations of claimed invention, as described above. However, they are silent as to the specific features of the guidewire. Klinger teaches a method of inserting a bone implant that uses a guidewire (504) made of stainless steel that comprises an elongate shaft (body of element 504), a distal pointed tip, and a proximal blunt end (Figs. 7A-8B; paras. 0221-0223, 0313), for the purpose of assisting the user in accurately resecting bone and inserting the implant into the patient. It would have been obvious to one having ordinary skill in the art to modify the instrument kit of Bursac and Walthall to include the guidewire taught by Klinger, in order to assist the user in accurately resecting bone and inserting the implant into the patient.
Regarding claim 5, Bursac, as modified by Walthall, are silent as to the specific features of the reamer. Klinger teaches a method of inserting a bone implant that uses a reamer (710) having a rotatable, distal cutting edge (lower end of element 710), a proximal shank (604, 612) .

Claims 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bursac in view of Walthall, further in view of Evans et al. (US Pub. No. 2003/0236573; hereinafter Evans).
Regarding claim 6, Bursac, as modified by Walthall, teaches the limitations of the claimed invention, as described above. However, they are silent as to the specific features of the size gauge. Evans teaches a kit of surgical instruments that are used for the insertion of an osteochondral implant, which includes a size gauge apparatus comprising a central, lengthwise hole (156) that is fully capable of receiving a guidewire; a series of ring lines for a depth indicator (140, 132; paras. 0155-0156); and a proximal handle portion (144), as it is well known in the art that surgical instruments are provided with size and length indicators in order to assist the user in determining the length or depth of the surgical instruments that are inserted into a patient. It would have been obvious to one having ordinary skill in the art to modify the instrument kit of Bursac and Walthall to include the size gauge and the length indicators taught by Evans, for the purpose of assisting the user in determining the length or depth of the surgical instruments that are inserted into a patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774